


AIRCRAFT TIME SHARING AGREEMENT
Dated as of the ____ day of __________, 2012.


between


_________________________
as Executive,


and


Harley-Davidson Motor Company Group, LLC,
as Provider,






* * *


INSTRUCTIONS FOR COMPLIANCE WITH
“TRUTH IN LEASING” REQUIREMENTS UNDER FAR § 91.23
Within 24 hours after execution of this Aircraft Time Sharing Agreement:


mail a copy of the executed document to the following address via certified
mail,
return receipt requested:


Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


At least 48 hours prior to the first flight to be conducted under this
Agreement:
provide notice of the departure airport and proposed time of departure
of said first flight, by telephone or facsimile, to the Flight Standards
District Office located nearest the departure airport.


Carry a copy of this Aircraft Time Sharing Agreement in the aircraft at all
times when the aircraft is operated under this Agreement.


* * *




--------------------------------------------------------------------------------



AIRCRAFT TIME SHARING AGREEMENT
THIS AIRCRAFT TIME SHARING AGREEMENT (the “Agreement”) is made and entered into
as of ____________ __, 2012, by and between Harley-Davidson Motor Company Group,
LLC (“Provider”), and ______________ (“Executive”).
WHEREAS, Harley-Davidson, Inc. (the “Company”) historically has made corporate
aircraft available on a limited basis for the personal use of certain executive
officers.
WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders that such benefit, if utilized by certain executive
officers, be conditioned upon each such executive officer executing this
Agreement setting forth the terms, limitations, conditions and rental cost
associated with utilizing corporate aircraft for personal use, with the rental
cost paid by the executive officer for each personal use flight determined by
the greater of the standard industry fare level rate and the aggregate
incremental cost to the Company for such flight.
In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:
1.Time Sharing of the Aircraft. Subject to the terms and conditions of this
Agreement, Provider shall provide Executive with transportation services on a
non-exclusive basis for the Term (as defined below) using Provider’s leasehold
interest, or in the event Provider acquires title, its ownership interest, in
the aircraft identified on Schedule A, as may be amended by Provider from
time-to-time to reflect the composition of Provider’s corporate aircraft fleet
(the “Aircraft”). This Agreement is intended to be a time sharing agreement
within the meaning of 14 C.F.R. Section 91.501(c)(1).
2.    Term. The term of this Agreement (the “Term”) shall commence on the date
of this Agreement and be effective until terminated by either party, with or
without cause on thirty (30) days written notice to the other party.
Notwithstanding anything to the contrary in this Section 2, this Agreement shall
terminate automatically (i) on the termination of employment of Executive with
the Company and its subsidiaries; (ii) on expiration of Provider’s leasehold
interest in the Aircraft other than pursuant to a transaction where Provider
acquires title to the Aircraft; (iii) in the event Provider lacks a Special
Authorization issued by the U.S. Department of Transportation (“DOT”) under 14
CFR §375.70 of the DOT’s regulations, or (iv) if Provider determines that the
time-sharing activities contemplated by this Agreement do not comport with any
applicable legal requirements, including, without limitation, the rules and
regulations of the DOT and the Federal Aviation Administration.
3.    Delivery to Executive; Scheduling.


(a)    Upon the request of Executive, which shall include information indicated
in Section 3(b), subject to the Provider not already having a conflicting
business purpose for the Aircraft as determined by Provider and approval of the
Chief Executive Officer of the Company, Provider shall make any of the Aircraft
listed on Exhibit A, as determined by Provider in its sole discretion, available
to Executive at such location as Executive may reasonably request.
(b)    All scheduling requests of Executive shall be submitted in writing to
Provider’s Corporate Aircraft Travel Coordinator and include the following
information: (i) proposed departure airport and destination airport; (ii) date
and time of departure or arrival time requested; (iii) number of passengers;
(iv) the nature and extent of luggage and/or cargo to be carried; (v) the date
and time of the requested return flight, if any; (vi) catering and/or ground
transportation requested; and (vi) any other information that is reasonably
requested by the flight crew.
4.    Rent.
(a)    For Executive’s use of the Aircraft, Executive shall pay to Provider the
Rent for any flight.
(b)    For purposes of this Agreement, “Rent” shall equal the greater of the
SIFL Rate and the Company’s Aggregate Incremental Cost, with such terms defined
as follows:
(i)    “SIFL Rate” shall mean the standard industry fare level (SIFL) valuation
used to impute income for tax purposes for such flight; and
(ii)    “Company’s Aggregate Incremental Cost” shall mean the sum of the
following amounts as they relate to such flight:
(1)
the cost of the fuel, oil and other additives consumed;

(2)
all travel expenses for pilots, flight attendants and other flight support
personnel, including food, lodging and ground transportation;

(3)
all hangar and tie-down costs away from the Aircraft’s base of operation;

(4)
costs of any insurance obtained for a specific flight;

(5)
all landing fees, airport taxes and similar assessments;

(6)
Customs, foreign permit, and similar fees directly related to a specific flight;

(7)
all expenses for catering and in-flight entertainment materials;

(8)
all passenger ground transportation expenses; and


2



--------------------------------------------------------------------------------



(9)
all expenses for flight planning and weather contract services;

provided, however, in no event shall the Rent for any flight exceed the sum of:
twice the amount from Section 4(b)(ii)(1) plus the amounts from Sections
4(b)(ii)(2) through 4(b)(ii)(9).
(c)    For purposes of this Agreement, “flight” shall mean each leg of a trip
that commences upon takeoff of the Aircraft and ends upon landing of the
Aircraft regardless of whether a passenger deplanes and shall include any ‘dead
head’ flights (i.e., flights necessary to position the Aircraft to a delivery
location requested by Executive or reposition the Aircraft after use of the
Aircraft by Executive for any flight).
(d)    Provider shall invoice Executive on the 15th day of each month for the
amount of Rent due for the prior month. Such Rent shall be due within 5 days of
receipt of the invoice in immediately available U.S. funds.
(e)    Executive shall be responsible for arranging and paying for all passenger
ground transportation and accommodations in connection with Executive’s use of
the Aircraft.
5.    Use of Aircraft.
(a)    Executive shall use the Aircraft only for the transportation of Executive
and his/her guests and shall not obtain compensation for such transportation
from any person.
(b)    Executive shall not violate, and shall not permit any of his/her guests
to violate, any applicable law, regulation or rule of the United States, any
state, territory or local authority, or any foreign government or subdivision
thereof, and shall not bring or cause to be brought or carried on board the
Aircraft, or permit any guest to bring or cause to be brought or carried on
board the Aircraft, any contraband or unlawful articles or substances, or
anything that is contraband or is an unlawful article of substance in any
jurisdiction into or over which the Aircraft is to operate on behalf of
Executive.
(c)    Executive shall, and shall cause his/her guests to, comply with all
lawful instructions and procedures of Provider and its agents and employees
regarding the Aircraft, its operation or flight safety.
(d)    Executive acknowledges that the routes to reach Executive’s requested
destination shall not be within or over (i) an area of hostilities, or (ii) an
area excluded from coverage under the insurance policies maintained by Provider
with respect to the Aircraft.
(e)    Executive further acknowledges that if, in the view of Provider
(including its pilot-in-command), flight safety may be jeopardized, Provider may
terminate a flight or refuse to commence it without liability for loss, injury
or damage occasioned by such termination or refusal. Executive acknowledges that
Provider shall not be liable for any loss, damage, cost or expense arising from
any delay, cancellation or failure to furnish any transportation pursuant to
this Agreement when caused by government regulation, law or authority,
mechanical difficulty or

3



--------------------------------------------------------------------------------



breakdown, war, civil commotion, strikes or other labor disputes, weather
conditions, acts of God, public enemies or any other cause beyond Provider’s
control.
6.    Pilots. For all flights of the Aircraft for Executive pursuant to this
Agreement, as between Provider and Executive, Provider shall cause the Aircraft
to be operated by pilots who are duly qualified under the Federal Aviation
Regulations, including without limitation with respect to currency and
type-rating, and who meet all other requirements established and specified by
the FAA and the insurance policies required hereunder.
7.    Operation and Maintenance Responsibilities of Provider. Provider shall be
in operational control of the Aircraft at all times during the Term. As between
Provider and Executive, Provider shall be solely responsible for the operation
and maintenance of the Aircraft.
8.    Liens. Executive shall not directly or indirectly create or incur any
liens on or with respect to (i) the Aircraft or any part thereof, (ii)
Provider’s interest therein (and Executive will promptly, at his/her own
expense, take such action as may be necessary to discharge any such lien),
except (a) the respective rights of Provider and Executive as herein provided
and (b) liens created by or caused to be created by Provider.
9.    Taxes. Executive shall be responsible for all sales taxes, use taxes,
personal income taxes, retailer taxes, duties, fees, federal excise taxes
(“FET”), or other taxes of any kind which may be assessed or levied by any
taxing jurisdiction as a result of Executive’s use of the Aircraft pursuant to
this Agreement. Executive shall pay to Provider any FET applicable to
Executive’s use, or Executive’s payment for Executive’s use, of the Aircraft,
which shall be included in each invoice for Rent. Provider shall be responsible
for collecting, reporting and remitting FET to the U.S. Internal Revenue
Service.
10.    Insurance. As between Provider and Executive, Provider shall be
responsible for all costs to maintain in effect, throughout the Term, insurance
policies containing such provisions and providing such coverages as Provider
deems appropriate. Without limiting the generality of the foregoing, Provider
shall maintain in effect (a) aircraft hull insurance in such amount as
reasonably determined by Provider from time to time taking into account amounts
required under any Aircraft lease agreement and (b) third party liability
coverage with a limit of coverage that shall be reasonably determined by
Provider from time to time.
11.    Loss or Damage.
(a)    Provider assumes and shall bear the entire risk of loss, theft,
confiscation, damage to, or destruction of the Aircraft. Provider shall release,
indemnify, defend and hold harmless Executive and his/her heirs, executors and
personal representatives from and against any and all losses, liabilities,
claims, judgments, damages, fines, penalties, deficiencies and expenses
(including, without limitation, reasonable attorneys fees and expenses) incurred
or suffered by Executive on account of a claim or action made or instituted by a
third person arising out of or resulting from operations of the Aircraft
hereunder and/or any services provided by Provider to Executive hereunder,
except to the extent attributable to the gross negligence or willful misconduct
of Executive or his/her guests on the Aircraft.

4



--------------------------------------------------------------------------------



(b)    In the event of loss, theft, confiscation, damage to or destruction of
the Aircraft, or any engine or part thereof, from any cause whatsoever (a
“Casualty Occurrence”) occurring at any time when Executive is using the
Aircraft under this Agreement, Executive shall furnish such information and
execute such documents as may be necessary or required by Provider or applicable
law. Executive shall cooperate fully in any investigation of any claim or loss
processed by Provider under the Aircraft insurance policy/policies and in
seeking to compel the relevant insurance company or companies to pay any such
claims.
(c)    In the event of total loss or destruction of all or substantially all of
the Aircraft, or damage to the Aircraft that causes it to be irreparable in the
opinion of Provider or any insurance carrier providing full coverage with
respect to the Aircraft, or in the event of confiscation or seizure of the
Aircraft, this Agreement shall automatically terminate; provided, however, that
such termination of this Agreement shall not terminate the obligation of
Executive to cooperate with Provider in seeking to compel the relevant insurance
company or companies to pay claims arising from such loss, destruction, damage,
confiscation or seizure; provided, further, that the termination of this
Agreement shall not affect the obligation of Executive to pay Provider all
accrued and unpaid Rent and all other accrued and unpaid amounts due hereunder.
(d)    For the sake of clarification, the Aircraft shall be deemed not available
to Executive after any Casualty Occurrence until such time thereafter as
Provider has returned the Aircraft to service. Provider shall have no obligation
to return the Aircraft to service after any Casualty Occurrence.
12.    Representations, Warranties and Agreements of Executive. Executive
represents, warrants and agrees as follows:
(a)    Authorization. Executive has all necessary powers to enter into the
transactions contemplated in this Agreement and has taken all actions required
to authorize and approve this Agreement.
(b)    As-Is Condition. Executive acknowledges that Provider has not made any
warranty or representation, either express or implied, as to the design,
compliance with specifications, operation, or condition of, or as to the quality
of the material, aircraft, or workmanship in, the Aircraft or any component
thereof, and Provider makes no warranty of merchantability or fitness of the
Aircraft or any component thereof for any particular purpose or as to title to
the Aircraft or component thereof, or any other representation or warranty,
express or implied, with respect to the Aircraft or component thereof.
13.    Representations, Warranties and Agreements of Provider. Provider
represents, warrants and agrees as follows:
(a)    Authorization. Provider has all necessary powers to enter into the
transaction contemplated in this Agreement and has taken all action necessary to
authorize and approve this Agreement.

5



--------------------------------------------------------------------------------



(b)    FAA Registration. The registration of the Aircraft with the FAA is
currently valid.
14.    Event of Default. The following shall constitute an Event of Default
(each an “Event of Default”):
(a)    Executive shall not have made payment of any amount due under Section 4
within ten (10) days after the same shall become due; or
(b)    Executive shall have failed to perform or observe (or cause to be
performed or observed) any other covenant or agreement required to be performed
under this Agreement, and such failure shall continue for thirty (30) days after
written notice thereof from Provider to Executive; or
(c)    Executive (i) seeks relief under any bankruptcy law or similar law for
the protection of debtors or (ii) suffers a petition of bankruptcy filed against
him that is not dismissed within thirty (30) days.
15.    Provider’s Remedies.
(a)    Upon the occurrence of any Event of Default, Provider may, at its option,
exercise any or all remedies available at law or in equity, including, without
limitation, any or all of the following remedies, as Provider in its sole
discretion shall elect:
(i)    By notice in writing, terminate this Agreement, whereupon all rights of
Executive to the use of the Aircraft or any part thereof shall absolutely cease
and terminate, but Executive shall remain liable as provided in this Agreement;
and upon such notice of termination, Provider, at its option, may enter upon the
premises where the Aircraft is located and take immediate possession of and
remove the same by summary proceedings or otherwise. Executive specifically
authorizes Provider’s entry upon any premises where the Aircraft may be located
for the purpose of, and waives any cause of action it may have arising from, a
peaceful retaking of the Aircraft. Executive shall forthwith pay to Provider an
amount equal to the total accrued and unpaid Rent and all other accrued and
unpaid amounts due hereunder, plus any and all losses and damages incurred or
sustained by Provider by reason of any default by Executive under this
Agreement.
(ii)    Perform or cause to be performed any obligation, covenant or agreement
of Executive hereunder. Executive agrees to pay all costs and expenses incurred
by Provider for such performance as additional Rent hereunder and acknowledges
that such performance by Provider shall not be deemed to cure said Event of
Default.
(b)    Executive shall be liable for all costs, charges and expenses, including
reasonable attorneys’ fees and expenses described in Section 16(i).

6



--------------------------------------------------------------------------------



16.    General Provisions.
(a)    Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the construction or interpretation
of this Agreement.
(b)    Partial Invalidity. If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be illegal, invalid, unenforceable or void,
then such provision shall be enforced to the extent that it is not illegal,
invalid, unenforceable or void, and the remainder of this Agreement, as well as
such provision as applied to other persons, shall remain in full force and
effect.
(c)    Waiver. With regard to any power, remedy or right provided in this
Agreement or otherwise available to any party, (i) no waiver or extension of
time shall be effective unless expressly contained in a writing signed by the
waiving party, (ii) no alteration, modification or impairment shall be implied
by reason of any previous waiver, extension of time, delay or omission in
exercise or other indulgence, and (iii) waiver by any party of the time for
performance of any act or condition hereunder does not constitute waiver of the
act or condition itself.
(d)    Notices. Any notice or other communication required or permitted under
this Agreement shall be in writing and shall be deemed duly given upon actual
receipt, if delivered personally or by telecopy; or three (3) days following
deposit in the United States mail, if deposited with postage pre-paid, return
receipt requested, and addressed to such address as may be specified in writing
by the relevant party from time to time, and which shall initially be as
follows:
To Executive at:    




Fax: [        ]
Tel.: [        ]


To Provider at:        Harley-Davidson Motor Company Group, LLC
3700 W. Juneau Ave.
Milwaukee, WI 53201
Attn: General Counsel


No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.
(e)    Wisconsin Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin, regardless of the choice of
law provisions of Wisconsin or any other jurisdiction.

7



--------------------------------------------------------------------------------



(f)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter contained in this Agreement and
supersedes any prior or contemporaneous agreements, representations and
understandings, whether written or oral, of or between the parties with respect
to the subject matter of this Agreement. There are no representations,
warranties, covenants, promises or undertakings, other than those expressly set
forth or referred to herein.
(g)    Amendment. This Agreement may be amended only by a written agreement
signed by all of the parties, subject to Provider’s ability to amend Schedule A
pursuant to Section 1 above, which shall be effective upon notice to Executive.
(h)    Binding Effect; Assignment. This Agreement shall be binding on, and shall
inure to the benefit of, the parties to it and their respective successors and
assigns; provided, however, that Executive may not assign any of his rights
under this Agreement, and any such purported assignment shall be null, void and
of no effect.
(i)    Attorneys’ Fees. Should any action (including any proceedings in a
bankruptcy court) be commenced between any of the parties to this Agreement or
their representatives concerning any provision of this Agreement or the rights
of any person or entity thereunder, solely as between the parties or their
successors, the party or parties prevailing in such action shall be entitled to
recover from the other party all of its costs and expenses incurred in
connection with such action (including, without limitation, fees, disbursements
and expenses of attorneys and costs of investigation).
(j)    Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies shall not
constitute a waiver of the right to pursue other remedies.
(k)    No Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the parties to this Agreement and their
respective successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.
(l)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which independently shall be deemed to be an original, and all of which
together shall constitute one instrument. The parties may exchange executed
copies transmitted by facsimile, provided the originals are forwarded in
accordance with Section 16(d).
(m)    Expenses. Each party shall bear all of its own expenses in connection
with the negotiation, execution and delivery of this Agreement.

8



--------------------------------------------------------------------------------



(n)    Broker/Finder Fees. Each party represents that it has dealt with no
broker or finder in connection with the transaction contemplated by this
Agreement and that no broker or other person is entitled to any commission or
finder’s fee in connection therewith. Provider and Executive each agree to
indemnify and hold harmless one another against any loss, liability, damage,
cost, claim or expense incurred by reason of any brokerage commission or
finder’s fee alleged to be payable because of any act, omission or statement of
the indemnifying party.
(o)    Relationship of the Parties. Nothing contained in this Agreement shall in
any way create any association, partnership, joint venture, or
principal-and-agent relationship between the parties hereto or be construed to
evidence the intention of the parties to constitute such.
(p)    Survival. All representations, warranties, covenants and agreements set
forth in Sections 4, 5(a), 5(e), 8, 9,11,12,13, 15, and 16 shall survive the
expiration or termination of this Agreement.
17.    Truth-In-Leasing.
(a)    DURING THE TWELVE (12) MONTHS PRECEDING THE DATE OF THIS AGREEMENT, THE
AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER PART 91 OF THE FEDERAL AVIATION
REGULATIONS (“FAR”), AS APPLICABLE, EXECUTIVE ACKNOWLEDGES THAT THE AIRCRAFT
WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91, AS MAY BE OTHERWISE
REQUIRED, FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.
(b)    EXECUTIVE ACKNOWLEDGES THAT PROVIDER IS RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT FOR FLIGHTS UNDER THIS AGREEMENT. PROVIDER AND EXECUTIVE
EACH CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.
(c)    EXECUTIVE UNDERSTANDS THAT AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the day and year first written above.
PROVIDER:
 
EXECUTIVE:
HARLEY-DAVIDSON MOTOR GROUP, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:


 
 
 
 
 
 
Title:
 
 
 




10



--------------------------------------------------------------------------------



SCHEDULE A
Make
Model
Serial Number
Registration Number
Bombardier
BD-100-1A10
20309
N80HD
Bombardier
BD-100-1A10
20344
N88HD






11

